Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 9/16/2021 has been entered.  

Status of claims
Claims 2, 7-8, 17-19, 22-23 have been canceled.
Claims 5, 10, 13, 16, 20, 24-25 have been amended.
In summary, claims 1, 3-6, 9-16, 20-21, 24-25 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
Claim objections are withdrawn in view of claim amendments. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 3/17/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 9/16/2021 have been fully considered but are not deemed fully persuasive.

AIA -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 3-5, 9-16, 20-21, 24-25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dotson et al. (US 20110203012, published 8/18/2011, filed 1/21/2011), in view of Petolino et al. (US patent 5602310, published 2/11/1997, filed 3/31/1994), and Sanchez-Fernandez et al. (US 20150150160, filed 1/4/2013, priority date 1/6/2012). 

	Claim 1 is drawn to a method comprising steps of: 
(a) crossing an elite maize line with a different maize line having high microspore culture response to produce a hybrid maize line having elite performance characteristics and high microspore culture response; 
(b) isolating a maize microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue comprising a paternal haploid tissue genome from the hybrid maize line;
 (c) delivering a polynucleotide encoding a site-specific nuclease to the transformation-competent haploid embryo or callus tissue; and 

For modifying a maize genome (preamble). 
Dependent claims: 
Claim 3: The transformation method is bombardment, or Agrobacterium mediated, etc. 
Claim 4: The site-specific nuclease is a Zinc Finger Nuclease, TALEN nuclease, meganuclease, or CRISPR nuclease. 
Claim 5 add a step of delivering a donor polynucleotide and stably integrating the donor polynucleotide in the modified haploid embryo or callus tissue genome.
Claim 9:  The confirming is by performing a PCR based assay, Southern blot assay, etc. 
Claims 10, 12 and 24 limit claims 1 and 5, further comprises 
(f) treating the haploid embryo or callus tissue (comprising gene modification and or stable integrated modification) with a chromosome doubling agent,
(g) producing dihaploid maize tissue, and 
(h) regenerating the dihaploid tissue into a dihaploid maize plant (comprising stably integrated donor DNA and the modification, claim 24).  
Claim 11 sets a limitation to claim 1, wherein the microspore-derived, transformation-competent haploid tissue is generated by a method comprising: 
harvesting microspore-containing tassels from maize;
incubating the tassels at a temperature of about 4-12° C.;
isolating microspore-containing anther from the tassels;
culturing anthers in anther culture medium to generate microspore-derived embryos; and,

Claims 13-15: stably integrating the donor polynucleotide into a target region of the genome and confirming the integration, wherein the integrated polynucleotide is expressed within the haploid tissue, and imparts an agronomic trait. 
Claim 16 further comprises expressing the site-specific nuclease and introducing a mutation into the haploid genome of maize, and confirming the mutation. 
Claims 20-21, 25 are drawn to essentially the same method of producing dihaploid maize progeny comprising genetic modification by:
crossing the maize plant of claim 10, 12 and 24 with plants of a different parent maize line to produce F1 progeny plants;
selecting F1 progeny plants having the genome modification.  
	  
According to specification ([0008]), in a haploid cell there is only a single set of chromosomes.  
According to specification ([0026]), haploid cells generated from microspores, pollen, or sporophytic tissues are or comprise paternal haploid embryos. 
The specification ([0175]) defines “Site-Specific Nuclease”: “Site-Specific Nuclease In embodiments, the methods and compositions described herein make use of one or more site-specific nucleases. The disclosed methods comprise delivering one or more polynucleotides encoding site-specific nucleases to transformation-competent haploid tissue derived from maize microspore. These site-specific nucleases can modify genomic DNA by cleaving the DNA or inducing DNA breaks, which can be double-stranded breaks or single-stranded breaks”. 


Specifically, Dotson et al teach a method of modifying plant (the first plant is maize, [0027], [0064], example 9, [0178]) genome comprising
Crossing an elite line expressing endonuclease with an exotic/different line, to obtain F1 hybrid line having both the elite performance (expressing endonuclease) and the exotic characteristics in exotic allele ([0045]).  
Hybrid means a progeny from two genetically different/dissimilar lines ([0143]). 
Producing haploid cells, tissues and embryos by haploid induction, and producing double haploid cells, tissues and embryos by doubling agents, are routine method in the art (Dotson et al, [0091], [0132], [0133]).  Dotson et al teach that paternal haploid genome may be stably inherited, then doubled, to give the genetic equivalent of an inbred diploid progeny, and teach that haploid embryo is from either maternal or paternal origin ([0140]).  
Dotson et al teach that endonuclease is routinely used in site specific gene modification, for example, zinc finger nuclease is a site-specific endonuclease ([0071]-[0072]).  
Dotson et al teach that such embryos, seeds or cells can also be isolated and transformed or genetically modified by endonuclease ([0097]).  Dotson et al teach that callus (a type of embryo tissue), like embryo, can also be transformed and modified by endonuclease ([0158]).  
The method of transforming (delivering a polynucleotide to) haploid plant cell are routine method and taught in the art (also see “Response to arguments below). Dotson et al. teach that haploid is a genotype just like di-haploid (most of plant cells are di-haploids) is a genotype ([0132]), and teach that transgene insertion or target site direct occur in the site of genotype ([0048], [0103]). Thus, at the very least, Dotson et al. suggest to transform haploid cells.  
delivering an endonuclease into plant cells is routinely used in site specific gene modification, for example, zinc finger nuclease is a site-specific endonuclease ([0071]-[0072]).  
Thus, both delivering a polynucleotide to haploid plant cell, and using endonuclease for genetic modification, are routine method in the art, as indicated by Dotson et al. 
Given the embryo and callus of Dotson et al. are transformed, they are more than transformation-competent.  
Dotson et al. teach detecting/confirming endonuclease-mediated gene modification by PCR or other assays ([0010], [0039], [0102]).  
Dotson et al. additionally teach the advantage of modifying haploid cell and genome being that the haploid cell is genetically stable (only one set), and that by doubling the modified haploid genome, the resultant normal double haploid cell is genetic homozygote (in gene modification) ([0133]). 
Thus, Dotson et al. teach or suggest all of the limitations of claim 1 except do not explicitly teach that the different maize line is a line having high microspore culture response, and that the haploid embryo or haploid callus is maize microspore derived.  

Interpretation of “microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue”:
The specification does not define “having high microspore culture response”, however admits that different maize line having high microspore culture response is taught in prior art ([0090]).  
The specification does not define “microspore-derived”.  
Based on the context of the claim, the hybrid maize line (progeny) is produced (more specific than derived) from crossing mating of 2 parents, one of which has “high microspore culture response”.  
Thus, by BRI, any haploid embryo or callus isolated from the hybrid maize line (progeny) is “microspore-derived”.  If the embryo or callus is able to be transformed, it is “microspore-derived, transformation-competent haploid embryo or maize microspore-derived, transformation-competent haploid callus tissue”.  
Dotson et al do not explicitly teach that the different maize line is a line having high microspore culture response, and that the haploid embryo or haploid callus is maize microspore derived.  
However, Dotson et al. teach that one parent (the different line) is a paternal/pollen ([0091]). Thus, Dotson et al suggest the limitation (in view of Petolino below).  
The specification does not define “having high microspore culture response”, however admits that different maize line having high microspore culture response is provided and taught in prior art (Petolino, US 5602310, [0090]).   
Petolino teaches successfully producing a maize line having high microspore/anther culture response (Tassels contain anther and microspore, col 12, lines 26-30).  In particular, the maize line demonstrated high response to microspore/anther culture (abstract; col 11, lines 55-60; col 12, whole column).  Petolino teaches that the maize lines having high levels of haploid formation from cultured anthers and microspores having elite performance characteristics (Example 1, col 12-13).
Petolino additionally teaches using such anther culture comprising high pollen contents to successfully obtain microspore-derived callus, embryo and plants, which (the callus, embryo and plants) are expected to be haploids (col 2, lines 37-50, col 10, lines 22-29).  
Thus, inherently, Dotson et al teach that pollen is derived from anther/microspore and has high microspore culture response, the progeny from such pollen, and the haploid embryo or callus isolated from thus progeny, are microspore derives.  
Additionally regarding step (c) of claim 1, the delivery of polynucleotide encoding site specific to haploid callus can be via breeding (as taught by Dotson et al) or via direct delivery. 
Sanchez-Fernandez et al. teach a method of modifying plant genome including maize haploid cells in a site specific manner (abstract, [0090], [0113], [0148], [0273]). Sanchez-Fernandez et al. teach et al. teach directly delivering gene encoding site-specific nuclease to maize haploid.  

Regarding dependent claims, the claimed methods of transformation, integration, confirmation thereof, site-specific nucleases, using flanking/homologous region, crossing-selecting F1 comprising modification and traits-backcrossing, are routine practice in the art, including in haploid plant cells and maize haploid cells. 
Nevertheless, Dotson et al. teach that the site specific endonuclease is introduced by bombardment, Agrobacterium mediated transformation, and so on ([0077]), the limitation of claim 3. 
Dotson et al. teach that site-specific nuclease is zinc finger nuclease or Talen ([0073]), the limitation of claim 4. 
Dotson et al. teach stable integration of the nuclease into the genome of plant cell ([0083]), the limitation of claim 5. 
Dotson et al. teach detecting/confirming endonuclease-mediated gene modification by PCR or other assays ([0010], [0039], [0102]), the limitation of claim 9. 
Dotson et al. teach treating the haploid tissue with a chromosome doubling agent ([0091]), producing dihaploid tissue, and regenerating the dihaploid tissue into a dihaploid plant ([0098], [0099], [0116], [0133]). 
Petolino teaches successfully regenerating haploid embryo and callus derived from microspores into plant (col 2, lines 51-87).  Thus, both Dotson et al. and Petolino teach the limitation of claims 10, 12 and 24. 
et al. teach stable integrating of the nuclease into the genome of plant cell ([0083]), and detecting/confirming endonuclease-mediated gene modification by PCR or other assays ([0010], [0039], [0102]), the limitation of claim 13. 
Dotson et al. teach expressing donor gene of interest imparting agronomic traits ([0049]), limitation of claims 14-15. 
Dotson et al. teach making site specific mutations and selecting (confirmed) mutants ([0024], [0162]-[0164]), the limitation of claim 16. 
Dotson et al. teach crossing different dihaploid lines to produce F1 progeny, and selecting the F1 progenies comprising the site specific gene modification, and optionally backcrossing the F1 progeny ([0045], [0156]), the limitation of claims 20-21, 25.  
Petolino teaches detailed method of producing haploid maize lines comprising microspores.  Specifically, Petolino teaches harvesting tassels containing microspores from maize; maintaining/incubating the tassels at 8oC for 14 days; and take out the anthers (paternal tissue) from the tassels (col 12, lines 10-38); then culture the anthers to generate embryos, or continue the culture to generate callus (col 2, 3rd to 4th para). Please note the claim does not require specific “callus medium”, thus any medium leads to callus formation is callus medium.   
Petolino teaches that microspores and anthers comprise paternal/male gametophyte (col 2, 3rd para; col 10, 4th para).  
Thus, Petolino teaches all the limitations of claim 11.  
In addition, Petolino teaches successfully regenerating dihaploid plant tissues (from doubling of haploid tissues) to plants (col 3, 1st to 2nd para), support teaching claim 10, last step. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  

Petolino teaches successfully produces a maize line having high microspore/anther culture response, and teaches successfully obtaining microspore-derived haploid embryo and callus, and the advantage that microspore-derived haploid embryo and callus are expected to be haploid. In another word, Petolino teaches how to obtain haploid embryo or callus with high efficiency. 
Sanchez-Fernandez et al teach directly delivering gene encoding site-specific nuclease to maize haploid.  
Thus, one ordinary skill in the art would have realized the advantage of site-specific modification of maize haploid embryo or callus (genetically stable, and the by doubling the resultant normal double haploid cell is genetic homozygote) as taught by Dotson et al., and been motivated to follow the method steps as taught by Dotson et al., to produce haploid embryo and callus by cross-breeding, and transform the haploid embryo and callus.  
One ordinary skill in the art also would have realized the advantage of microspore-derived embryo and callus being expected to be haploid embryo and callus, particularly in maize lines having high microspore responses, as taught by Petolino, and been motivated to obtain and use such haploid embryo and callus with high efficiency as taught in details by Petolino, and use such haploid embryo and callus in the method of Dotson et al.  
Given that microspore-derived embryo and callus in maize lines having high microspore responses are expected to be haploids and Petolino teach and demonstrated obtaining haploid embryo and callus from microspore culture, and given that modifying haploid genome by breeding (taught by Dotson et al.) or by 
Therefore, the invention would have been obvious to one ordinary skill in the art.  

	
Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dotson et al. in view of Petolino, as applied to claims 1 and 5 above, and further in view of Trolinder et al. (US 20100218281, published 8/26/2010, filed 6/9/2008).  
Claims 1 and 5 have been analyzed above.  
Claim 6 limits claim he donor polynucleotide comprises one or two domains at least 85% identical to a sequence in the genomic DNA target region of the haploid embryo or callus tissue genome.
Dotson et al in view of Petolino teach claims 1 and 5 as analyzed above. 
Dotson et al additionally teach that the construct (donor polynucleotide) comprising one or two sequences flanking the target sequence (in genomic DNA) that displays high level of sequence similarity, allowing for homologous recombination to occur ([0037]), but do not explicitly teach each domain is at least 85% identical to a sequence in the genomic DNA. 
A domain sequence being at least 85% identical to a sequence in the genomic DNA to form a flanking region for homologous recombination and transformation is routine in the art. 
For example, in view of Trolinder et al., in the flanking sequence flanking the donor construct and the plant genomic DNA, the donor sequence has at least 85% to 100% sequence identity for the transformation to occur ([0031]), teaching the limitation of claim 6. 
Thus, one ordinary skill in the art would know that the flanking region of the Dotson et al has at least 85% sequence identity between the donor sequence and the sequence of plant genomic DNA.  
et al., and been motivated to follow such teach of both Dotson et al. and Trolinder et al., to make the donor construct comprising such sequence(s) for the homologous recombination and transformation to successfully occur, and expect the same success as Dotson et al. and Trolinder et al. did.  
Therefore, claim 6 would have been obvious to one ordinary skill in the art.  

Remarks
The following references are relevant to instant application, or cited in the previous office action, thus are filed but not cited by examiner:
Zhao et al. (US 20130198893, published 8/1/2013, filed 3/14/2013, matured to US 8865971). 
Fennell et al. (Electroporation and PEG delivery of DNA into maize microspores. Plant Cell Reports. 11:567-570, 1992). 
Mitchell et al. (Plant Regeneration from Haploid Suspension and Protoplast Cultures from Isolated Microspores of Maize. J. Plant Physiol. Vol. 137: 530-536, 1991).  

Response to Arguments
Claim Rejections - 35 USC 103
Applicant argues that none of the referenced paragraphs alone or in combination (citing paragraphs of Dotson et al., some were previously cited by examiner, some were not cited by examiner) teach, disclose, or suggest transforming a haploid embryo or callus tissue with a polynucleotide encoding a site-specific endonuclease which is required by the instant claim 1.  In addition, the 
The arguments are carefully analyzed and considered, but are not deemed persuasive.  Applicant’s arguments are based on attaching each reference separately.  We do not find these arguments persuasive.  “non-obviousness cannot be established by references individually where the rejection is based upon the teachings of a combination of references”.  In re Merck & Co., 800 F.2nd 1091, 1097 (Fed. Cir. 1986).  A reference “must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.” Id.  
In this case, as analyzed above, both delivering a polynucleotide to haploid plant cell, and using endonuclease for genetic modification, are routine method(s) in the art, as indicated by Dotson et al.
Dotson et al teach that producing haploid cells, tissues and embryos by haploid induction, and producing double haploid cells, tissues and embryos by doubling agents, are routine method in the art (Dotson et al., [0091], [0132], [0133]).  Dotson et al. teach that paternal haploid genome may be stably inherited, then doubled, to give the genetic equivalent of an inbred diploid progeny, and teach that haploid embryo is from either maternal or paternal origin ([0140]).  
Dotson et al. teach that haploid is a genotype just like di-haploid (most of plant cells are di-haploids) is a genotype ([0132]), and teach that transgene insertion or target site direct occur in the site of genotype ([0048], [0103]). Thus, at the very least, Dotson et al. suggest to target haploid cells.  Dotson et al. teach that endonuclease is routinely used in site specific gene modification, for example, zinc finger nuclease is a site-specific endonuclease ([0071]-[0072]).  
Additionally, for example, Fennell et al. (filed in the “Remarks”, cited in the office action of 6/12/2020, Electroporation and PEG delivery of DNA into maize microspores. Plant Cell Reports. 11:567-570, 1992). teach a method comprising steps of Preparing/providing maize microspore cells (p567, right col, last para); the microspore cells develop into either haploid embryo or haploid embryogenic callus 
For another example, Zhao et al. (filed in the “Remarks”, cited in the office action of 6/12/2020US 20130198893, published 8/1/2013) teach a method of site-specific transforming a cell of an isolated maize haploid embryo with a polynucleotide of interest (claim 1, Example 1, [0062]; Example 2, [0073]).  Zhao et al. also teach transforming callus ([0066], [0068], claim 9).  Zhao et al. teach that the tissue can be obtained from microspores ([0009]), and teach introducing the polynucleotide of interest into paternal line ([0020]).  Zhao et al. teach confirming the haploid gene modification ([0075]).  Zhao et al. teach that the method is practiced with recombination sites for targeted integration (reading on site-specific) of genes of interest (Lox site [0032]).  Zhao et al. teach that such recombination sites in the presence of a compatible recombinase allow for the targeted integration of one or more nucleotide sequences of interest into the plant genome by the Cre-Lox, as a system ([0032]).  
Accordingly, both delivering a polynucleotide to haploid plant cell, and using endonuclease for genetic modification, are routine method in the art, as indicated by Dotson et al. 



IDS Submitted on November 6, 2017
The Information Disclosure Statements filed on 11/6/2017 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	


/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663